DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.  Fluid Ejection die 10 with specific elements and arrangements according to Fig.1
B.  Fluid Ejection die 50 with specific elements and arrangements according to Fig.2
C.  Fluid Ejection die 100 with specific elements and arrangements according to Fig.3
D.  Fluid Ejection die 200 with specific elements and arrangements according to Fig.4A
E.  Fluid Ejection die 250 with specific elements and arrangements according to Fig.4B
F.  Fluid Ejection die 270 with specific elements and arrangements according to Fig.4C
G.  Fluid Ejection die 300 with specific elements and arrangements according to Fig.4D
H.  Fluid Ejection die 350 with specific elements and arrangements according to Fig.4E
I.   Fluid Ejection die 400 with specific elements and arrangements according to Fig.5A
J.  Fluid Ejection die 550 with specific elements and arrangements according to Fig.7
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical features shared among the claimed species above are not special technical features for instance Chen et al.(US 2016/0001554) figs.2,4,11,16; Ide et al.(US 2009/0066752) figs.3,4; Govyadinov et al. (US 9,623,659) in figs.3,4  teaches the claimed plurality of nozzles, nozzle columns, fluid supply channel,  fluid ejection chambers, array of fluid feed holes. Accordingly, there is lack of unity a posteriori.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853